PER CURIAM.
Appellant, defendant below, appeals a final judgment entered upon a jury verdict for the appellee, plaintiff below. We have carefully studied the points on appeal, briefs submitted by both parties and examined the record-on-appeal. We hold that the judgment was entered upon a verdict returned by the jury under appropriate and correct instructions by the trial court. The appellant not having shown reversible error, the final judgment is affirmed.
LILES, Acting C. J., and PIERCE and HOBSON, JJ., concur.